       Case 1:20-cv-00032-MV-JFR Document 45 Filed 03/26/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO


ALBERT C. HENDERSON, III,

              Plaintiff,

       vs.                                                Civ. No. 20-32 MV/JFR

DUNGARVIN NEW MEXCIO, LLC,

              Defendant.



        ORDER ADOPTING MAGISTRATE JUDGE’S PROPOSED FINDINGS
                  AND RECOMMENDED DISPOSITION AND
         DISMISSING PLAINTIFF’S COMPLAINT WITHOUT PREJUDICE

       THIS MATTER is before the Court on the Proposed Findings and Recommended

Disposition by United States Magistrate Judge John F. Robbenhaar, filed March 8, 2021. Doc. 44.

Objections were due by no later than March 22, 2021. The parties have not filed any objections.

The failure to make timely objections to the Magistrate Judge’s Proposed Findings and

Recommended Disposition waives appellate review of both factual and legal questions. U.S. v.

One Parcel of Real Property, 73 F.3d 1057, 1059 (10th Cir. 1996).

       IT IS THEREFORE ORDERED that the Magistrate Judge’s Proposed Findings and

Recommended Disposition (Doc. 44) is adopted.

       IT IS FURTHER ORDERED that Defendant’s Motion to Dismiss (Doc. 28) is

GRANTED and Plaintiff’s Complaint is DISMISSED WITHOUT PREJUDICE.



                                           _________________________________________
                                           MARTHA VÁZQUEZ
                                           United States District Judge
